Case 9:17-cv-81261-WPD Document 161 Entered on FLSD Docket 06/03/2019 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

        ALL-TAG CORP.,                                  )
                                                        )
                       Plaintiff,                       )
                                                        ) Case No. 17 CV 81261-WPD
               v.                                       )
                                                        ) Judge William P. Dimitrouleas
        CHECKPOINT SYSTEMS, INC.,                       ) Magistrate Judge William Matthewman
                                                        )
                       Defendant.                       )


                          ALL-TAG’S SUR-REPLY TO CHECKPOINT’S
                        NOTICE AND REQUEST FOR RECONSIDERATION

   I.       INTRODUCTION

            Pursuant to this Court’s Order granting All-Tag’s request for leave [D.E. 159], All-Tag

   files this Sur-Reply to Checkpoint’s Reply to Its Notice to the Court as Required by the Court’s

   May 16, 2019 Order [D.E. 157]. Most of Checkpoint’s Reply reasserts arguments previously

   considered and denied by this Court in its Order on the Motion to Compel, D.E. 147. However,

   Checkpoint added a new argument that mischaracterizes the Protective Order in the USS

   Litigation. All-Tag submits this Sur-Reply to clarify the record regarding the USS Protective

   Order.

   II.      CHECKPOINT MISREPRESENTS THE USS PROTECTIVE ORDER

            In footnote 1 of its Reply, Checkpoint states that:

            All-Tag also misrepresents the terms of the USS Protective Order and attempts to
            impose additional obligations on Checkpoint under that order. Under that USS
            Protective Order, Checkpoint does not have any obligation to notify any party or
            third-party of possible disclosure of Confidential or Highly Confidential
            information until Checkpoint is ordered to produce the information. Here, no
            such order has been entered.
            D.E. 157 at 2 n.1




   4815-5059-9320v.1
Case 9:17-cv-81261-WPD Document 161 Entered on FLSD Docket 06/03/2019 Page 2 of 4



   Checkpoint is wrong. It is the demand for the information, not the order that it be

   produced, that triggers the obligation to notify other parties.

            All-Tag directs the Court to the Paragraph 18 of the Protective Order, which is

   attached as Exhibit A. The pertinent portion of that Protective Order states as follows:

            18. Third Party Subpoenas or Demands, Including Subpoenas, Civil
            Investigative Demands, and Other Formal Government Inquiries.
            A. Except as provided for in Section 18.B. below, if any receiving party [a party
            possessing the information]…is served with a demand in another action to
            which it is a party, seeking information which was produced or designated as
            Confidential or Highly Confidential by someone other than the receiving party,
            the receiving party shall transmit a copy of such subpoena, demand, or legal
            process, by hand or facsimile transmission, within five (5) business days of
            receipt of such subpoena, demand or legal process, to those who produced or
            designated the Confidential or Highly Confidential Discovery Materials and
            shall reasonably cooperate with the producing party in preparing timely
            objections to its production…. Nothing herein shall be construed as requiring
            the receiving party or anyone else covered by this Order to challenge or appeal
            any order requiring production of Confidential or Highly Confidential
            Discovery Materials covered by this Order, or to subject itself to any penalties
            for noncompliance with any legal process or order, or to seek any relief from
            this Court.

            Exhibit A at 14.

            For good reason, the Order requires Checkpoint to notify other parties. Only someone in

   possession of the expert reports would know what, if any, confidential information the reports

   contain. Checkpoint’s counsel has the reports. Only Checkpoint counsel can determine what, if

   any, notification is necessary.


   III.     CONCLUSION

            All-Tag respectfully submits this Sur-Reply to clarify the record regarding the obligations

   in the Protective Order from the USS Litigation.




                                                      2
   4815-5059-9320v.1
Case 9:17-cv-81261-WPD Document 161 Entered on FLSD Docket 06/03/2019 Page 3 of 4



   Dated: June 3, 2019               Respectfully submitted,

                                     By: /s/ Christopher Kammerer
                                            Christopher Kammerer

                                     Christopher William Kammerer
                                     John F. Mariani
                                     KAMMERER MARIANI PLLC
                                     1601 Forum Place, Suite 500
                                     West Palm Beach, FL 33401
                                     (561)-990-1592
                                     ckammerer@kammerermariani.com
                                     jmariani@kammerermariani.com

                                     William MacLeod (pro hac vice)
                                     Julian Solotorovsky (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     333 West Wacker Drive
                                     Chicago, IL 60606
                                     (312)-857-7070
                                     jsolotorovsky@kelleydrye.com
                                     wmacleod@kelleydrye.com

                                     Damon Suden (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     101 Park Avenue
                                     New York, NY 10178
                                     (212)-808-7800
                                     dsuden@KelleyDrye.com

                                     John B. Williams (pro hac vice)
                                     WILLIAMS LOPATTO PLLC
                                     1707 L Street, NW Suite 550
                                     Washington, DC 20036
                                     (202) 296-1611
                                     jbwilliams@williamslopatto.com
                                     Attorneys for Plaintiff All-Tag Corporation




                                        3
   4815-5059-9320v.1
Case 9:17-cv-81261-WPD Document 161 Entered on FLSD Docket 06/03/2019 Page 4 of 4



                                   CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 3rd day of June 2019, a true and correct copy of the foregoing

   was served upon the following counsel of record for Defendant via CM/ECF:

                                                 Charles Howard Lichtman
                                                 Gavin Gaukroger
                                                 BERGER SINGERMAN
                                                 Las Olas Centre II
                                                 350 E Las Olas Boulevard
                                                 Suite 1000
                                                 Fort Lauderdale, FL 33301
                                                 954-525-9900
                                                 Fax: 523-2872
                                                 clichtman@bergersingerman.com
                                                 ggaukroger@bergersingerman.com


                                                 Robert J. Palmersheim
                                                 Anand C. Mathew
                                                 Julie M. Mallen
                                                 PALMERSHEIM & MATHEW
                                                 401 N. FRANKLIN STREET, SUITE 4S
                                                 CHICAGO, IL 60654
                                                 312-319-1791
                                                 acm@thepmlawfirm.com
                                                 rjp@thepmlawfirm.com
                                                 jmm@thepmlawfirm.com

                                                 By: /s/ Christopher Kammerer
                                                    Christopher Kammerer




                                                 4
   4815-5059-9320v.1
